Dismissed and Memorandum Opinion filed September 8, 2005








Dismissed and Memorandum Opinion filed September 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00696-CV
____________
 
ALVIN LEE
HARRISON, Appellant
 
V.
 
CHRISTIANA
MELTON CRAIN, ET AL., Appellees
 

 
On Appeal from the
23rd District Court
Brazoria
County, Texas
Trial Court Cause No.
30,954
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed March 16, 2005.  The notice of appeal was filed on March 26,
2005.  Our records show that appellant
did not timely establish indigence with his notice of appeal, nor has he paid
the $125.00 appellate filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 




After being notified that this appeal was
subject to dismissal, appellant did not adequately respond. 
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed September 8, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.